Citation Nr: 1100754	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected seizure disorder from August 21, 2002 
to June 1, 2005.

2.	Entitlement to an evaluation in excess of 40 percent for a 
service-connected seizure disorder from June 1, 2005.

3.	Entitlement to an effective date prior to August 21, 2002, for 
the award of service connection for a seizure disorder.

4.	Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected mood disorder from September 24, 2001 
to September 30, 2009.

5.	Entitlement to an evaluation in excess of 30 percent for a 
service-connected mood disorder from September 30, 2009.

6.	Entitlement to an effective date prior to September 24, 2001 
for the award of service connection for a mood disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 
1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

During the pendency of the appeal, in a December 2009 rating 
decision, the RO assigned an increased evaluation of 30 percent 
effective September 30, 2009 for the Veteran's mood disorder.  
The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in a March 2010 rating decision, the RO assigned an 
increased evaluation of 40 percent effective June 1, 2005 for the 
Veteran's seizure disorder.  As noted above, although there was 
an increase in evaluation, the Board will continue to treat the 
Veteran's claim as one for the maximum benefit allowed.  See AB 
v. Brown, supra.

The Veteran testified at a Board hearing before the undersigned 
in November 2010.  This transcript has been associated with the 
claims file.  

The Board notes that the Veteran is service-connected for both 
loss of taste and loss of smell.  Although these claims are not 
currently on appeal to the Board, at the November 2010 Board 
hearing the Veteran raised issues with their effective dates.  
The Board has reviewed the file and observes that specifically, 
with regard to the loss of taste claim, the RO should note that 
the Veteran claimed loss of taste in his initial March 1992 claim 
and was diagnosed with loss of taste, as secondary to his head 
injury, in an October 1993 VA examination.  However, after the 
September 1992 rating decision, the RO did not take this 
diagnosis into account.  The Veteran was not granted service 
connection until May 2007 with an effective date of March 14, 
2006.  As such, the claim of loss of taste is REFERRED back to 
the RO for proper adjudication, taking the above dates into 
account.

Furthermore, with respect to the loss of smell claim, the RO 
should also note that the Veteran claimed loss of smell in his 
original March 1992 claim.  An October 1993 VA examination also 
diagnosed the Veteran with loss of smell as secondary to his head 
injury.  In the original September 1992 rating decision the 
Veteran was granted service connection and assigned a 10 percent 
evaluation for a closed head injury with secondary anosmia (loss 
of smell).  However, in a May 2007 rating decision, the Veteran 
was assigned a 10 percent evaluation for a closed head injury, 
effective February 11, 1992, and a 10 percent evaluation for 
loss of smell, effective March 14, 2006.  The RO should take note 
that although it may be appropriate to provide a separate 
evaluation for both a closed head injury as well as loss of 
smell, the February 11, 1992 effective date needs to be 
considered for both.  Therefore, the claim of loss of smell is 
REFERRED to the RO for proper adjudication, taking the above 
dates into account.

Overall, the Board finds that it may be more appropriate to 
evaluate the Veteran's claims under the new traumatic brain 
injury regulations.  See 73 Fed. Reg. 54693 (Sept. 23, 2008); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8045.  As such, this 
issue is REFERRED to the RO for consideration.

FINDINGS OF FACT

1.	On August 21, 2002 the Veteran had a confirmed diagnosis of 
epilepsy. 

2.	From June 1, 2005 the Veteran was awarded an increased 
evaluation of 40 percent for his seizures.

3.	The Veteran filed an informal claim of service connection for 
a seizure disorder in December 2000.

4.	Throughout the pendency of this appeal, the Veteran's mood 
disorder has been manifested by feelings of depression and 
anger, sleep disturbances, mild memory loss, and difficulty in 
establishing and maintaining effective work and social 
relationships.

5.	The Veteran filed an informal claim of service connection for 
a mood disorder in December 2000.  


CONCLUSIONS OF LAW

1.	From August 21, 2002 to June 1, 2005 the criteria for an 
evaluation in excess of 10 percent for a service-connected 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8911 (2010).

2.	From June 1, 2005 the criteria for an evaluation in excess of 
40 percent for a service-connected seizure disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8911 (2010).

3.	The criteria for an effective date prior to August 21, 2002, 
for the award of service connection for a seizure disorder 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2010).

4.	From December 15, 2000, the criteria for an evaluation of 30 
percent, but no more, for the Veteran's service-connected mood 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9304 (2010). 

5.	The criteria for an effective date of December 15, 2000 for 
the award of service connection for a mood disorder have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



Veterans Claims Assistance Act (2000)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in July 2003, October 2006, and March 2010.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The October 2006 letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of his seizure and mood disorder 
claims in the January 2004 rating decision, the Board finds that 
providing him with adequate notice in the October 2006 letter 
followed by a readjudication of the claims in the August 2009 
supplemental statement of the case, December 2009 rating decision 
and supplemental statement of the case, and March 2010 rating 
decision and supplemental statement of the case 'cures' any 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Additionally, the Board finds that even if the 
above letters failed to provide the Veteran with adequate 38 
U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the case, 
and supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there 
can be no prejudice to the Veteran due to a lack of adequate 338 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran has been afforded multiple VA examinations, most 
recently in February 2010.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiners obtained an accurate history and listened to the 
appellant's assertions.  The examiners laid factual foundations 
and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disabilities since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

With regard to memory loss, the Board acknowledges that the 
Veteran has raised the issue of a separate rating several times 
throughout the appeal period.  See e.g., December 2000 claim.  
However, the issue of memory loss is considered a symptom of both 
the Veteran's seizure disorder, as well as his mood disorder and 
will be treated as such.




Seizure Disorder

As noted above, the Veteran was service-connected for a seizure 
disorder which was 10 percent disabling, effective August 21, 
2002.  In a March 2010 rating decision, the Veteran was assigned 
a 40 percent evaluation effective June 1, 2005.  The Veteran 
contends that his seizure disorder should have been rated higher 
than 40 percent since the date of his injury in 1991.  

According to the applicable criteria, a 10 percent disability 
evaluation for a seizure disorder requires a confirmed diagnosis 
of epilepsy with a history of seizures.  A 20 percent evaluation 
requires at least one major seizure in the last two years, or at 
least 2 minor seizures in the last 6 months; a 40 percent 
evaluation requires at least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly; a 60 percent evaluation requires on average at 
least 1 major seizure in 4 months over the last year or 9-10 
minor seizures per week; an 80 percent evaluation requires on 
average at least 1 major seizure in 3 months over the last year 
or more than 10 minor seizures weekly; a 100 percent evaluation 
requires on average at least 1 major seizure per month over the 
past year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2010).

38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1) (2001) defines 
a major seizure as being characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Note (2) defines a minor 
seizure as a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

In this case, the Veteran was evaluated under Diagnostic Code 
8045-8911.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen). 


From August 21, 2002 to June 1, 2005

The Veteran was granted service connection with a 10 percent 
evaluation from August 21, 2002 to June 1, 2005.  In a January 
2004 rating decision, the RO noted that the August 21, 2002 date 
stems from a private medical record which diagnosed the Veteran 
with seizures.  Having considered the evidence of record, the 
Board finds that the Veteran is not entitled to an increased 
evaluation for the period of August 21, 2002 to June 1, 2005 for 
his seizure disorder.

The Board acknowledges that the Veteran keeps a log of the 
seizures that he has and what he was doing at the time of the 
seizure.  The Board also acknowledges that when the Veteran had 
his head injury in 1991 he was temporarily put on a prescription 
drug which can be used to treat seizures.  See March 1991 private 
treatment record.  The Board also notes that the Veteran is also 
currently on anti-seizure medication.  See e.g., February 2010 VA 
examination.

However, the Board further notes that the first time the Veteran 
was diagnosed with seizures was in August 2002.  At that time, 
the record reflects that the Veteran was diagnosed with seizures, 
although a subsequent note stated that the seizures were reported 
by the Veteran, and were not seen by the examiner.  As such, the 
RO has treated this date as the earliest date of entitlement for 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2010).

The Veteran submitted private treatment records, including an 
August 2000 chiropractic record where the Veteran reported 1-2 
minute episodes where he could not focus on what was happening.  
The August 2000 record also reported that with treatment the 
Veteran did not have any more seizure-type episodes.  The Veteran 
was given a VA examination in October 2000 where he reported that 
he was not suffering from seizures.  The examination report 
stated that the electroencephalogram (EEG) examination was 
normal, but this did not rule out the possibilities of seizures.  

The Veteran had 2 VA examinations for his seizures in June 2003.  
At the first examination the examiner reported that although the 
Veteran stated he suffered from seizures, this had not been 
documented.  He further reported that the Veteran had a normal 
EEG, but an MRI of the Veteran's head showed encephalomalacia of 
the anterior, inferior, and frontal lobe possibly related to 
trauma.  

At the Veteran's second VA examination in June 2003 the Veteran 
reported he had suffered from seizures since 1 year after leaving 
the military.  The Veteran's wife also noted that he had frequent 
seizures.  The Veteran reported 5 seizures over the last month 
occurring during both the day and the night.  The examiner 
reported that based on the Veteran's reported seizures, it was 
suggestive of complex partial seizures which were likely to be 
connected to a head injury and encephalomalacia.  

With regard to a higher rating, the Board has taken the 
statements of the Veteran, his wife, and friends into 
consideration.  They can attest to the symptomatology they have 
witnessed during the Veteran's seizures, such as shaking, 
screaming, and, forgetting events which happened.  See e.g., 
statements of T.P., C.B., T.C., and T.H.  However, the Board also 
notes that the Veteran was never diagnosed, or confirmed, with 
having at least 1 major seizure in the prior 2 years, or at least 
2 minor seizures in the last 6 months.  While the Veteran, his 
wife, and his friends are competent to report the Veteran's 
symptomatology, they are not competent to make a medical 
conclusion, such as the type of the Veteran's seizures.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As such, the 
Board gives more weight to the conclusions of medical 
professionals, such as the December 2009 private physician's 
statement, discussed below, which diagnosed the amount and 
severity of the Veteran's seizures.

The Board acknowledges the Veteran's contentions that his seizure 
disability warrants an evaluation greater than 10 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.124a with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2).

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for his 
service-connected seizure disorder from August 21, 2002 to June 
1, 2005.  The Board has considered whether the benefit of the 
doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for an 
increased evaluation for a seizure disorder from August 21, 2002 
to June 1, 2005 must be denied.

From June 1, 2005 forward

The Board notes that in a March 2010 rating decision the Veteran 
was granted an increased evaluation of 40 percent for his seizure 
disorder effective June 1, 2005.  The RO stated that June 1, 2005 
was the date the Veteran's VA Form 9 was received.  

The Veteran was afforded a VA examination in September 2009 where 
he reported that he suffered from weekly seizures.  The Veteran 
further reported he had suffered from 40 seizures in the last 6 
months with the most recent seizure 11 days before the VA 
examination.

The Veteran also submitted a statement from his private physician 
from December 2009.  The physician stated he had been following 
the Veteran for his seizure disorder since October 2008 and had 
been prescribing the Veteran anti-seizure medication.  The 
physician stated the Veteran had 1 major seizure in the last 6 
months and continued to suffer from minor seizures weekly.  The 
physician stated that based on the ratings, the Veteran was 
entitled to a 40 percent evaluation.

The Veteran was also afforded a VA examination in February 2010 
where he reported 80 seizures in the past 10 months.  The Veteran 
was ultimately diagnosed with petit mal, complex partial 
epilepsy.  The Veteran was encouraged to contact his neurologist 
for issues with side effects from his seizure medication.

As noted above, the Veteran's entitlement to a 40 percent 
evaluation for a seizure disorder was effective June 1, 2005, the 
date the RO received the Veteran's Form VA 9.  In the March 2010 
supplemental statement of the case, the RO relied on the 
Veteran's private physician's statement which indicated the 
Veteran had suffered from 1 major seizure in the last 6 months 
and many minor seizures weekly.  The Board notes that the RO 
indicated in the statement the physician had treated the Veteran 
since 2001, when in fact the letter stated the physician had 
treated the Veteran since 2008.  

Although the Veteran has provided logs of when he suffered from 
seizures, and he has indicated that he is currently on anti-
seizure medication, there is no evidence which shows that the 
Veteran meets the requirements for an evaluation in excess of 40 
percent.  In this regard, there is no evidence that the Veteran 
averaged at least 1 major seizure in 4 months over the past year, 
or that he averaged 9-10 minor seizures a week for the 60 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2010).

As noted above, the Board acknowledges the Veteran's contentions 
that his seizure disorder warrants an evaluation greater than 40 
percent.  However, the Veteran himself cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.124a with 
respect to determining the severity of his service-connected 
disability.  See Moray, supra; see also Espiritu, supra.

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 40 percent for his 
service-connected seizure disorder at any point in the appeal 
period.  The Board has considered whether the benefit of the 
doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for an 
increased evaluation for a seizure disorder must be denied.

Earlier Effective Date

The Veteran was granted service connection for his seizure 
disorder effective August 21, 2002, the date he was diagnosed 
with having seizures.  The Board notes that this date is earlier 
than the Veteran's original claim for a seizure disorder, which 
was filed in May 2003.  

Under governing law, the effective date for a grant of 
compensation will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  
Otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  Id.  A claim or 
application is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Unless 
specifically provided, the effective date will be assigned on the 
basis of the facts as found.  38 C.F.R. § 3.400(a) (2010).  
Furthermore, a confirmed diagnosis of epilepsy with a history of 
seizures is needed for the minimum compensable evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8911.

A review of the record indicates that the Veteran's written claim 
was submitted in May 2003.  However, as discussed further below, 
the Veteran submitted an informal claim in December 2000 for his 
seizure disorder.  In this case, the RO has considered a private 
treatment record diagnosing the Veteran with a seizure disorder 
as the date the Veteran was first diagnosed and therefore, the 
earliest date of entitlement.  The August 21, 2002 private 
treatment record is the first confirmed diagnosis of epilepsy for 
the Veteran.  The Board acknowledges that the Veteran asserts he 
is entitled to an effective date as of the date of the accident 
in 1991.  However, as discussed above, the Veteran did not meet 
the minimum requirement until August 21, 2002.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.

As such, the Board finds that an effective date prior to August 
21, 2002 is not warranted, as the Veteran did not have a 
confirmed diagnosis until this date.  Thus, the claim for an 
earlier effective date is denied.  See 38 C.F.R. § 3.400.
Mood Disorder

As noted above, it is possible for a Veteran to be assigned 
different percentage evaluations for separate periods of time 
based on the facts found during the appeal period.  See 
Fenderson, supra; see also Hart, supra.  

In a January 2004 rating decision, the Veteran was assigned a 10 
percent evaluation effective September 24, 2001.  During the 
period of the appeal, in a December 2009 rating decision, the 
Veteran was assigned a 30 percent evaluation effective September 
30, 2009.  The Veteran argues that he should have had a higher 
evaluation throughout this period.

The Veteran is currently assigned a 30 percent disability 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9403.  Under this diagnostic code, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

As will be explained more thoroughly below, the actual described 
symptoms of the Veteran's mood disorder throughout time show a 
disability picture most closely resembling the 30 percent 
criteria under DC 9403 and, therefore, the Board finds an 
increase is warranted to 30 percent from December 15, 2000.  The 
Board further finds, however, at no time does the evidence 
reflect a mood disorder warranting an evaluation in excess of 30 
percent.  

Earlier Effective Date

As noted above, the Veteran was granted service connection for 
his mood disorder effective September 24, 2001, the date his 
claim was filed.  However, the Board notes that the Veteran filed 
an informal claim on December 15, 2000.  

Under governing law, the effective date for a grant of 
compensation will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  
Otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  Id.  A claim or 
application is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Unless 
specifically provided, the effective date will be assigned on the 
basis of the facts as found.  38 C.F.R. § 3.400(a) (2010).

Based on a review of the record, the January 2004 rating decision 
which granted service connection should have made the effective 
date December 15, 2000, the date the informal claim was 
originally filed by the Veteran.  In this notice, the Veteran 
laid out his symptoms and made it clear that he was claiming 
service connection for a mood disorder; this claim was clearly 
pending since the December 15, 2000 claim.

As such, the Board finds that service connection for a mood 
disorder should have been granted effective December 15, 2000, 
the date of the original claim filed.  Thus, the claim for an 
earlier effective date is granted.  See 38 C.F.R. § 3.400.

Increased Evaluation

The Veteran was afforded two VA examinations, one in June 2003 
and one in September 2009, to determine the severity of his mood 
disorder.  At both examinations, the Veteran reported feeling 
depressed and angry.  The Veteran also reported having sleeping 
problems so that he only slept 5-6 hours a night.  Both examiners 
also reported the Veteran had problems with his family and co-
workers due to the Veteran's mood problems.  The Veteran also 
reported to both examiners that he suffered from memory loss for 
things like short term events, directions, and phone numbers.  
See also letter from T.H.  The Veteran also reported in the June 
2003 VA examination that he had felt anxious in addition to 
feeling depressed.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

At the June 2003 VA examination the Veteran was assigned a GAF 
score of 70.  At the September 2009 VA examination, the Veteran 
was assigned a GAF score of 60.  GAF scores ranging between 51 
and 60 indicate some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF score of 
61-70 indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful personal relationships.  Given the Veteran's symptoms 
of feelings of depression and anger, sleep disturbances, mild 
memory loss, and difficulty in establishing and maintaining 
effective work and social relationships, the examiners found he 
had mild to moderate symptoms of a mood disorder.  In viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture most closely approximate 
that contemplated by a 30 percent evaluation.

It is clear from the medical evidence that the Veteran's PTSD 
manifestations throughout time have consistently included anger, 
depression, sleep disturbances, and social and occupational 
relationship problems.  The Board concludes the Veteran's mood 
disorder has manifested in consistent symptomatology throughout 
the appellate timeframe warranting a 30 percent rating, but no 
higher, effective December 15, 2000.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's level of social and occupational impairment or mood 
disorder symptomatology most closely approximates a 50 percent 
evaluation or higher.  The Veteran does not overall have the 
symptoms ordinarily associated with a greater condition.

In this regard, both examiners reported that the Veteran's speech 
and thought process were normal.  See June 2003 and September 
2009 VA examinations.  The examiners also reported that the 
Veteran's judgment was normal.  

Neither examiner found that the Veteran had thoughts of suicide 
or homicide, or that he suffered from delusions or 
hallucinations.  Also, neither the June 2003 nor the September 
2009 VA examiner reported that the Veteran neglected his personal 
appearance or hygiene.  It was also not reported that the Veteran 
had obsessional rituals which interfered with his routine 
activities or that he had difficulty understanding complex 
commands.  Furthermore, the Veteran did not report that he 
suffered from spatial disorientation or that he could not perform 
his activities of daily living.

The Veteran did report to the June 2003 VA examiner that he had 
disturbances in mood and motivation and that he was easily 
irritated.  A May 2005 letter from B.W. also indicated that the 
Veteran was easily angered and suffered from mood swings.  The 
Board has considered this in its evaluation; however it will view 
the Veteran's entire symptomatology when determining an 
appropriate evaluation.

Also, although the Veteran complained of depression, neither 
examiner reported that his depression was affecting his ability 
to function independently.  The Veteran was also not reported to 
have impaired impulse control, and although anger problems were 
noted, neither examiner reported that the Veteran had unprovoked 
irritability with periods of violence.

With regard to social and occupational functioning, it has been 
noted that the Veteran has problems with familial and work 
relationships.  The Board notes that the Veteran has been married 
4 times, and at the June 2003 VA examination the Veteran's wife 
stated that he was verbally abusive to her.  The September 2009 
VA examiner also noted that the Veteran had reported that co-
workers noted that he had a bad attitude and was easily angered, 
temperamental, and forgetful.  The Veteran also reported at the 
September 2009 VA examination that he preferred to do most things 
on his own on the weekends.  Although these could be symptoms 
which warrant a higher evaluation, the Board looks to the 
Veteran's entire symptomatology when determining the appropriate 
evaluation.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 30 percent evaluation.

The Board acknowledges the Veteran's contentions that his mood 
disorder warrants an evaluation greater than 30 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected mood disorder.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent evaluation for December 15, 
2000 forward.  The Board acknowledges that the evidence of record 
demonstrates that the Veteran has some more serious symptoms such 
as establishing and maintaining relationships, but his overall 
disability picture does not warrant a higher rating in excess of 
30 percent.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 30 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his seizure or mood 
disorders.  Additionally, there is not shown to be evidence of 
marked interference with employment due to his seizure or mood 
disorders, as the Veteran currently works as a corrections 
officer and reported that these disorders did not create 
occupational impairment.  See e.g., June 2003 and September 2009 
VA examinations.

The Veteran contends that when he has a seizure his symptoms 
include staring off into space and getting physically ill.  See 
e.g., June 2003 VA examination and statements of T.P. and T.C.  
The Veteran also contends his mood disorder causes feelings of 
depression and anger, sleep disturbances, mild memory loss, and 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted above, however, this amount of 
functional limitation has already been contemplated in the 
assigned ratings.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a service-connected seizure disorder from August 21, 2002 to June 
1, 2005 is denied.

Entitlement to an evaluation in excess of 40 percent for a 
service-connected seizure disorder from June 1, 2005 forward is 
denied.

An effective date prior to August 21, 2002, for the award of 
service connection for a seizure disorder is denied.

Entitlement to an initial rating of 30 percent, but no higher, 
from December 15, 2000 for a service-connected mood disorder is 
granted, subject to the laws and regulations governing monetary 
awards.  

Entitlement to an effective date of December 15, 2000 for the 
award of service connection for a mood disorder is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


